Judgments affirmed; no opinion.
Concur: Chief Judge Desmond and Judges Dye,.Van Voorhis, Bubke and Scílbppi. Judges Fuld and Bergan"dissent and, vote to reverse (1) upon the ground that subdivision 7 of section 887 of the ..Code of Criminal Procedure violates the due process clause of.,the Fourteenth Amendment of the Federal Constitution because of its vagueness and indefiniteness, and ,(2) upon the, further ground that, in any event, the acts charged against defendants are'-not encompassed within the, design ,,or meaning of the statute.